Title: From Thomas Jefferson to Thomas Mann Randolph, 19 February 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            My dear Sir
                            
                            Washington Feb. 19. 07.
                        
                        Your letter of yesterday convinces me I have been guilty of an error, for which I take just blame to myself.
                            really loving you as I would a son (for I protest I know no difference) I took it too much for granted you were as
                            sensible of it as myself. conscious of my feelings towards you, I supposed you had the same consciousness, & therefore
                            have been less attentive to the expressions of it. this I percieve has kept your mind in a state of disquietude which a
                            real knolege of the truth would at once have dissipated.—I observe another circumstance in your letter. you suppose you
                            have been represented to me as joining the Federalists to censure my public conduct, & you particularly mention Colo.
                            Heath. never before was such an idea presented to my mind, no man’s republicanism can be better established than yours,
                            and I have had constant proofs that you have generally approved of the course of our administration. this makes me suppose
                            it probable you may have heard other things equally unfounded and against which we should be guarded. I declare to you on
                            my honour that no mortal ever presumed to say to me one word disrespectful or disapproving of you, and that not a word or
                            thought of that character ever escaped from me to any mortal. whatever therefore may have been said to you to the contrary
                            is absolutely false, and shews there is some enemy who has endeavored to sow tares between us. however I hope we now have
                            a mutual understanding & satisfaction, and that what has past is never more to be recollected. I shall view you, as I
                            ever have done as one of the first objects of my affection, and add to it with truth assurances of the most perfect
                            respect.

                            
                     Th: Jefferson
                  
                    